     Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 1 of 20. PageID #: 516295




                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                               MDL No. 2804
OPIATE LITIGATION
                                                          Case No. 17-md-2804
This document relates to:
                                                          Judge Dan Aaron Polster
All actions


    AGREED MOTION TO ESTABLISH QUALIFIED SETTLEMENT FUND, APPOINT
     PANEL OF COMMON BENEFIT AND CONTINGENCY FEE FUND ARBITERS,
      APPROVE FEE FUND ALLOCATION AND DISTRIBUTION PROCESS, AND
        APPROVE COMMON BENEFIT COST PAYMENT AND ASSESSMENT

         The Plaintiffs’ Executive Committee (“PEC”) appointed by this Court, on behalf of the

subdivisions that have reached resolutions (the “Settlement Agreements”1) with Defendants

McKesson Corporation (“McKesson”), Cardinal Health, Inc. (“Cardinal”) AmerisourceBergen

Corporation      (“AmerisourceBergen”)           (McKesson,        Cardinal,      and     AmerisourceBergen,

(collectively, the “Settling Distributors”), and Janssen2 (the Settling Distributors and Janssen are

collectively the “Settling Defendants”), respectfully moves that this Court enter the attached

proposed Order: (i) approving the establishment under this Court’s continuing jurisdiction of a

Qualified Settlement Fund, which is more specifically described in Exhibit R of the Settlement

Agreements and which shall be called the Attorney Fee Fund (the “Fund”); (ii) appointing an

Administrator for the Fund (the “Administrator”); (iii) determining that the Fund, including its


1
  Any capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
Settlement Agreements, including those terms defined in Exhibit R: “Agreement on Attorneys’ Fees, Costs, and
Expenses” of the Settlement Agreements (“Exhibit R”). For the avoidance of doubt, the term “Settlement
Agreements” shall refer to the Settlement Agreements between and among the Settling States, Settling Distributors,
and Participating Subdivisions and the Settling States, Janssen, and Participating Subdivisions (as those terms are
defined therein), respectively, inclusive of all exhibits (including Exhibit R) thereof.
2
 ”Janssen” means Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc.,
and Janssen Pharmaceutica, Inc.




2274662.11
     Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 2 of 20. PageID #: 516296




two constituent funds described below (the “Common Benefit Fund” and the “Contingency Fee

Fund”), constitutes a single qualified settlement fund within the meaning of section 468B of the

Internal Revenue Code of 1986, as amended, and Treasury Regulation Sections l.468B-l, et seq.;

(iv) approving a one-time payment into the agreed upon MDL Expense Fund; (v) approving a

common benefit assessment of 7.5% on any cases resolved outside the Settlement Agreement

and Fee Fund Process against any of the Settling Defendants; (vi) establishing, as a qualified

settlement fund, a Costs Fund (as defined below in Section VI) comprised of the MDL Expense

Fund and the Litigating Subdivision Fund (as more fully described in Exhibit R), and appointing

an administrator for the Costs Fund (the “Costs Fund Administrator”).

         The Order requested by the PEC is intended to facilitate and be wholly consistent with

Exhibit R of the Settlement Agreements. The PEC has conferred with the Settling Defendants,

who consent to this filing. In support of this Motion, the PEC respectfully states as follows:

         Creation of the Fund Under MDL Court Jurisdiction

         Pursuant to the terms of the Settlement Agreements, the Settling Defendants have agreed,

if the conditions to making such payments set forth in the Settlement Agreements are met, to

make payments into the Fund, which is under the continuing jurisdiction of this Court and will

be used to reimburse attorneys’ fees that have been incurred in furtherance of the opioid

litigation related to these defendants, including, but not limited to, work done and fees incurred

with respect to opioid litigation generally and against other defendants. The Fund will consist of

the following separate sub-funds, which shall together constitute a single qualified settlement

fund, and will remain subject to the continuing and exclusive jurisdiction of this Court:

             •   The Common Benefit Fund, which shall be 60% of the Fund, and which shall
                 hold and disburse funds intended to cover common benefit work as defined in
                 previous Orders of the Court; and




                                               -2-
2274662.11
     Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 3 of 20. PageID #: 516297




             •   The Contingency Fee Fund, which shall be 40% of the Fund, and which shall hold
                 and disburse funds intended to compensate eligible counsel for work on behalf of
                 the Participating Litigating Subdivisions, in lieu of enforcement of contingency
                 fee contracts with such Subdivisions. Eligibility of counsel for both funds shall
                 be determined under the terms of the Settlement Agreements.

         Subject to the conditions for making payments set forth in the Distributors' Settlement

Agreement, as well as Sections IV, XII, and XIII of the Distributors’ Settlement Agreement,

which allow for certain reductions, suspensions, or offsets, the Settling Distributors, collectively,

will pay a total of $1,292,307,693.00 (such amount, the “Distributor Total Payment”) into the

Fund. The Distributor Total Payment shall be pro-rated in accordance with the Settlement

Agreement and the allocation set forth below among the Settling Distributors over a period of

seven years. Each Settling Distributor shall pay its pro rata share of the total payment. Should

any provision of the Distributors’ Settlement Agreement pertaining to relevant reductions,

suspensions, or offsets be triggered, the appropriate amounts shall revert from the Fund to the

Settling Distributors or reduce the Distributor Total Payment consistent with the provisions in

the Distributors’ Settlement Agreement.

         The Distributor Total Payment and the Settling Distributors’ portion of the one-time

payment into the MDL Expense Fund will be allocated among the Settling Distributors as

follows: McKesson — 38.1%; AmerisourceBergen — 31.0%; Cardinal — 30.9%. A Settling

Distributor’s sole responsibility for payments to the Fund under this Section shall be to make its

share of each payment.

         Subject to the conditions for making payments set forth in Exhibit B hereto and in the

Janssen Settlement Agreement, which allow for certain reductions, suspensions, or offsets,

Janssen will pay a total of $307,692,308.00 (the “Janssen Total Payment”) into the Fund. The

Janssen Total Payment shall be prorated in accordance with the Janssen Agreement and its

Exhibit R (Exhibit B hereto) over a period of seven years. Should any provison of the Janssen


                                                -3-
2274662.11
     Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 4 of 20. PageID #: 516298




Settlement Agreement pertaining to relevant reductions, suspensions, or offsets be triggered, the

appropriate amounts shall revert from the Fund to Janssen or reduce the Janssen Total Payment

consistent with the provisions in the Janssen Settlement Agreement.

         The obligations of the Settling Defendants in these Settlement Agreements are several

and not joint. No Settling Defendant shall be responsible for any portion of another Settling

Defendant’s share.

         The obligations of the Settling Defendants in the Settlement Agreements arise out of the

claims in this MDL case brought by the Settling States and the Participating Subdivisions related

to the alleged past, present, and future financial, societal, and public nuisance harms and related

expenditures arising out of the alleged misuse and abuse of opioid products that have allegedly

been caused by the Settling Defendants. For the avoidance of doubt, the Distributor Total

Payment and Janssen Total Payment are separate and distinct from the Compensatory Restitution

Amount (as defined by the Settling Distributors and Janssen Settlement Agreements), which is

compensatory restitution (within the meaning of 26 U.S.C. Section 162(f)(2)(A)) paid as

damages by the Settling Defendants for the Alleged Harms allegedly suffered by the Settling

States and Participating Subdivisions.

         Common Benefit Fund and Contingency Fee Fund

         Amounts in the Fund shall be allocated to the Common Benefit Fund and the

Contingency Fee Fund as set forth in the Settlement Agreements. Payments are to be made in

the amounts, on the yearly schedule, and subject to the adjustments set forth in the Settlement

Agreements, and Exhibit R thereto. Each year, 60% of each payment shall be deposited into the

Common Benefit Fund and 40% of each payment shall be deposited into the Contingency Fee

Fund.        Exhibit R of the Distributors Settlement Agreement and Exhibit R of the Janssen

Settlement Agreement, which describe the timing, amounts, and conditions related to payments


                                               -4-
2274662.11
     Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 5 of 20. PageID #: 516299




into the Fund are attached hereto as Exhibit A and Exhibit B, and are incorporated herein by

reference. Should any condition set forth in the Settlement Agreements for making payments

into the Fund or MDL Expense Fund go unmet, the Settling Defendants will be under no

obligation to make any payment of any amount.

         The PEC requests that the Court appoint, as Fee Panel Arbiters, three experienced

jurists/special masters with prior complex and MDL litigation experience, to oversee and allocate

the Common Benefit Fund and the Contingency Fee Fund. The PEC also requests that the Court

appoint an Administrator to oversee administration and administrative costs of the Fund. In the

interest of transparency, proportionality, and efficiency, it is contemplated the Court will appoint

the same Arbiters to oversee the disbursement of the Common Benefit Fund as the Contingency

Fee Fund, but the PEC recognizes the Court’s discretion.

         With respect to the Contingency Fee Fund, the PEC further requests that the Arbiters be

directed to establish and implement procedures for the distribution of the Contingency Fee Fund

consistent with the terms of Exhibit R of the Settlement Agreements attached hereto. As part of

that process, counsel submitting fee petitions for each Participating Litigating Subdivision they

represent will waive enforcement rights against the subdivision clients of all contracts entered

into in conjunction with the Qualifying Representation prior to applying for attorneys’ fees or

costs, under the Contingency Fee Fund. To the extent a State allocation agreement or process

provides for a fee fund, such agreements shall be enforceable consistent with State law and the

Settlement Agreements.

         Awards of fees from the Contingency Fee Fund shall be available to Attorneys with

Qualifying Representations of Participating Litigating Subdivisions eligible to receive an

allocation under the Settlement Agreements, as set forth in Exhibit G to the Settlement




                                               -5-
2274662.11
     Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 6 of 20. PageID #: 516300




Agreements, and shall be made applying the Mathematical Model attached as Exhibit A to the

attached Exhibit R Fee Agreements (the “Mathematical Model”). The collection of the data and

calculations for the Mathematical Model have been a cooperative effort among private counsel

for a large number of Litigating Subdivisions. The analysis has been spearheaded by Joseph

Tann and Andrew Arnold. The Fee Panel is encouraged to continue working with those counsel

in application of the Mathematical Model. The Fee Panel shall oversee the application of the

Mathematical Model and resolve any questions or disputes concerning the eligibility of an

Attorney to participate as required in Section I.Y of Exhibit R to the Distributors’ Settlement

Agreement and Sections II.G-H of Exhibit R to the Janssen Settlement Agreement. The Fee

Panel is empowered to hear disputes concerning and ensure the accuracy of the mathematical

calculation. As to awards from the Contingency Fee Fund, there shall be no right of appeal.

Any appeal of an award of the Fee Panel from the Common Benefit Fund will be made to the

MDL Court and be reviewed under an abuse of discretion standard.

         With respect to the Common Benefit Fund, the PEC requests that the Court enter a

common benefit fee process order that will: (1) authorize the Arbiters to commence start-up

work, which shall be compensated consistent with an agreed budget and cap by the Settling

Defendants (which may be reimbursed from interest accruing in the Fund); (2) direct the Arbiters

to set up a process to receive requests for common benefit fees and set forth the required

materials to be provided to them in connection with fee petitions; (3) direct the Arbiters, once the

conditions necessary for the Settlement Agreements to come into effect are fulfilled, to make a

preliminary recommendation on the distribution of common benefit fees; (4) direct the Arbiters

to address any requests to be heard regarding that preliminary recommendation by attorneys that

sought common-benefit fees and to make a final recommendation to the Court; and (5) provide




                                               -6-
2274662.11
     Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 7 of 20. PageID #: 516301




for the Court to make the final determination of an approved distribution of any common benefit

funds. No distributions would be made from the Contingency Fee Fund or the Common Benefit

Fund except through the process established by this Order and by the Arbiters pursuant to this

Order.

         All payments into the Fund, and any interest thereon, will be held by the Fund until

disbursed by the Arbiters or the Court, or by the Administrator or Trustee acting under the

Court’s supervision, in accordance with the terms of the Settlement Agreements and any escrow

agreement governing the Fund. To the extent possible, this Motion shall be construed so as to

prevent the Participating Subdivisions, or their counsel, from being in constructive receipt, as

determined under federal income tax principles, of any amounts held by the Fund.

         The Fund shall be structured and operated in a manner so that it qualifies as a “qualified

settlement fund” as described in Treasury Regulations Section 1.468B-1, and shall remain

subject to the continuing jurisdiction of this Court. The Contingency Fee Fund and the Common

Benefit Fund shall be established as sub-funds that together constitute a single qualified

settlement fund.

         The PEC requests that one of the Court-appointed Arbiters, or another person acceptable

to and appointed by the Court, shall serve as Trustee and as the Administrator of the qualified

settlement fund for purposes of Treasury Regulations Section l.468B-2(k)(3) and shall be

responsible for making any necessary tax filings and payments of taxes, estimated taxes, and

associated interest and penalties, if any, by the Fund. The Administrator or Trustee shall be

responsible for responding to any questions from, or audits regarding such taxes by, the Internal

Revenue Service or any state or local tax authority, as well as questions from the Department of

Labor. The Administrator or Trustee shall also be responsible for complying with all tax




                                                -7-
2274662.11
     Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 8 of 20. PageID #: 516302




information reporting and withholding requirements with respect to payments made by the Fund,

as well as paying any associated interest and penalties. All such tax, interest, and penalty

payments and all expenses and costs incurred in connection with taxation of the Fund (including,

without limitation, expenses of tax attorneys and accountants) shall be paid from the Fund and

shall be considered administrative costs of the settlement.

         With respect to work undertaken prior to the fulfillment of the conditions precedent of the

Settlement Agreements, the Settling Defendants shall pay such costs up to an agreed amount, but

shall be repaid for such expenditures from the first interest generated by the Fund. In the event

that the conditions precedent of the Settlement Agreements are not fulfilled, the Settling

Defendants shall not be compensated for these expenditures.

         The PEC requests that no bond be required and further requests approval that the Fund be

held under this Court’s ongoing jurisdiction, at a financial institution to be approved by the Court

in a subsequent Order. All amounts deposited in the Fund shall be invested conservatively in a

manner designed to assure timely availability of funds, protection of principal and avoidance of

concentration risk, consistent with the limitations set forth in the Settlement Agreements. Post-

Effective Date of the Settlement Agreements, the services of the Court-appointed members of the

Fee Panel, and any vendors and services they determine to be necessary and appropriate to

conduct and complete their work, shall be paid or reimbursed from the Fund.

         The Administrator or Trustee will obtain a Federal Taxpayer Identification Number for

the Fund upon entry of an order by this Court establishing the Fund. The PEC asks that the

Administrator be authorized, upon final distribution of all monies paid into the Fund to take

appropriate steps to wind down the Fund and thereafter be discharged from any further

responsibility with respect to the Fund.




                                                -8-
2274662.11
     Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 9 of 20. PageID #: 516303




         Appointment of Fee Panel

         Movants propose the appointment of David R. Cohen, Randi S. Ellis, and Hon. David R.

Herndon (ret.) to serve as Arbiters on the Fee Panel, charged with the fair, equitable and

reasonable allocation of awards from the Common Benefit Fund and Contingency Fee Fund

pursuant to the terms and provisions of the Settlement Agreements.

         David R. Cohen is well known to this Court, and intimately familiar with the issues of the

Opioids litigation, both generally and as they relate to the claims against the Settling Defendants.

He has extensive experience as a special master for federal judges in other MDLs as well, and as

a mediator and arbitrator. His detailed bio is available at www.specialmaster.law.

         Randi S. Ellis has served as a court-appointed mediator, special master, or neutral in over

two dozen major MDLs, class actions, and mass torts. This service to numerous courts includes

the allocation of settlement proceeds among claimants, determining the reasonableness of

attorneys’ fees, and common benefit fund determinations. Her detailed bio is available at

www.randiellis.com.

         Hon. David R. Herndon (ret.) retired recently from 27 years as a judge, including service

as an MDL Transferee Judge in major MDLs and other federal complex cases that were

successfully resolved through mass tort or class action settlements. His detailed bio is posted at

www.herdonresolution.com.

         Each of these proposed Arbiters has worked with thousands of lawyers from across the

country in the MDL and complex litigation context, and is thoroughly familiar with the interests

and issues involved in the fair and reasonable consideration and allocation of common benefit

and contingency fees.




                                                -9-
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 10 of 20. PageID #: 516304




         Description of the Fund Conditions and Criteria

         The PEC requests that the Court direct the Fee Panel to administer the Fund in

accordance with the Settlement Agreements, the principles of transparency and equity, and the

following requirements and conditions for any attorney seeking an award from the Fund:

         A.    Amounts disbursed from the Fund are available only to Attorneys engaged in
               Qualifying Representations. No Attorney may apply for or recover from the Fund
               any costs incurred or fees arising from representing a Non-Settling State or a
               Non-Participating Subdivision. Counsel for the Tribal claims may become
               Eligible to present an application for Common Benefit Fee consideration subject
               to a final resolution with the Settling Defendants and compliance with the
               eligibility provisions of the Settlement Agreements.

         B.    Attorneys requesting disbursement from the Fund must disclose to the Fee Panel
               prior to any award from the Fund: (1) any and all attorneys’ fees, including
               referral fees, expenses paid, promises for payment, or any other Fee Entitlement
               to any applicant in any opioid litigation; (2) any payment, expectation of payment,
               or opportunity to participate in a State Back-Stop Agreement or any other
               agreement regarding payment of fees; and (3) any right to payment from any
               other fund created under either of the Settlement Agreements or from funds paid
               under either of them.

         C.    In order to receive an award from the Fund, prior to applying for such award, an
               Attorney must: (1) expressly waive the enforcement against the Litigating
               Subdivision client of all Fee Entitlements (other than under State Back-Stop
               Agreements) arising out of or related to any or all Qualifying Representations of
               any Participating Litigating Subdivision (such waiver shall not preclude the
               Attorney from submitting such Fee Entitlements to the Fee Panel as a factor for
               consideration in allocating payments from the Fund or in connection with a State
               Back-Stop Agreement; for the avoidance of doubt, no Attorney may recover fees
               under Exhibit R to the Settlement Agreements unless the Attorney expressly
               agrees not to enforce Fee Entitlements as to each and every Participating
               Litigating Subdivision represented by that Attorney, but such Attorneys may
               participate in and receive funds from a State Back-Stop Agreement); (2) provide
               notice to the applicable client(s) of the waiver described in subsection (1);
               (3) represent that s/he has no present intent to represent or participate in the
               representation of any Later Litigating Subdivision or any Releasor with respect to
               Released Claims against Released Entities; (4) represent that s/he has not and will
               not engage in any advertising or solicitation related to Released Claims against
               Released Entities where such advertising or solicitation relates to a representation
               that the Attorney could not undertake consistent with the ethics opinion
               referenced in Section II.I.4 of Exhibit R to the Settlement Agreements and
               attached hereto as Exhibit C; (5) represent that s/he will not charge or accept any
               referral fees for any Released Claims brought against Released Entities by Later



                                              - 10 -
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 11 of 20. PageID #: 516305




                Litigating Subdivisions; (6) not have and must represent that s/he does not have
                any Fee Entitlement related to a Later Litigating Subdivision; (7) certify that s/he
                has reviewed the ethics opinion referenced in Section II.I.4 of Exhibit R to
                Settlement Agreements and will act in conformity with such opinion; (8) fully
                disclose the participation, or the anticipation of participation, in any agreement
                with a Settling State or Participating Subdivision concerning fees arising out of or
                related to the Settling Distributors’ Settlement Agreements, including any fees
                paid or anticipated to be paid or any State Back-Stop Agreement; (9) identify for
                the Fee Panel whether s/he utilized state litigation work product or MDL work
                product, including, but not limited to, ARCOS data, document repositories,
                experts developed in the MDL, and deposition transcripts, as well as whether s/he
                signed the MDL participation agreement; and (10) represent and affirm that,
                having exercised his/her independent judgment, s/he believes the Settlement
                Agreements to be fair and will make or has made best efforts to recommend the
                Settlement Agreements to his/her Subdivision clients in Settling States (having
                exercised his/her independent judgment in the best interest of each client
                individually before determining whether to recommend joining the settlement).

         D.     In order to continue receiving awards from the Fund, an applicant must provide an
                annual certification that he or she continues to meet the eligibility requirements
                spelled out above in Section IV.C, and in Exhibit R of the Settling Distributors’
                Settlement Agreement.

         E.     Attorneys applying to the Fund knowingly and expressly agree to be bound by the
                decisions of the Fee Panel and waive the ability to assert the lack or enforceability
                of the allocation reached through the arbitration procedures outlined below in
                Exhibit R of the Settlement Agreements.

         Nothing in the Agreements shall preclude an applicant from applying for compensation

from multiple fee funds and cost funds. There are currently at least the following funds:

Contingency Fee Fund, Common Benefit Fund, multiple State Back-Stop Agreements, State

Counsel Fee Funds, State Cost Funds, Subdivision Cost Funds, and the MDL Expense Fund. It

is anticipated there could be additional fee and costs funds established in the future. Applying to

one or multiple fee and costs funds does not preclude an applicant from applying to additional

fee and cost funds if the specific eligibility criteria are met. In applying to the funds that are

overseen by the Arbiters as described herein, in an effort to provide full transparency, applicants

must disclose any intent and expectation to apply to other funds even if not overseen by the

Arbiters, as set forth in Exhibit R of the Settlement Agreements.



                                                - 11 -
2274662.11
      Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 12 of 20. PageID #: 516306




         In making their determinations, Movants further request that the Arbiters be charged to

give consideration to the Johnson3 factors, as these have been applied and interpreted by the

federal courts with reference to common benefit and other court-awarded fees, as well as the

following factors, which may be applied and given relative weight in the Arbiters’ collective

discretion:

         A.      the applicant’s contemporaneously recorded time and labor dedicated to
                 Qualifying Representations along with the applicant’s financial commitment to
                 such Qualifying Representations. Claimed “time” will not be automatically
                 accepted by the Fee Panel but will be critically reviewed and given substantially
                 more weight and consideration if such time was subject to the audit process
                 described in any Pretrial Order(s) governing the collection of common benefit
                 time;

         B.      the novelty, time, and complexity of the Qualifying Representations;

         C.      the skill requisite to perform legal services properly and the undesirability of the
                 case;

         D.      the preclusion of other employment by the applicant due to time dedicated to
                 Qualifying Representations;

         E.      the “common benefit,” if any alleged to have been conferred by the applicant and
                 whether such common benefit work product by that applicant was used by others
                 in parallel litigations against Released Entities whether within or outside of the
                 MDL, provided that for any applicant claiming that s/he substantially benefitted
                 cases other than those in which s/he entered an appearance as counsel must
                 substantiate such claims by proffering factual support, such as proper supporting
                 affidavits or other documents as determined by the Fee Panel with input from
                 applicants for Participating Litigating Subdivisions;

         F.      any “common detriment,” as set forth in Section II.C.4 of Exhibit R to the
                 Settlement Agreements;

         G.      any contingent fee agreements or other Fee Entitlements with Participating
                 Subdivisions, enforcement of which, except for State Back-Stop Agreements, are
                 waived in conjunction with the application, the nature and extent of any work for
                 those Participating Subdivisions, whether such Participating Subdivisions actively
                 litigated and, if so, the nature and procedural history of such case(s);

         H.      the experience, reputation, and ability of the applicant;

3
    Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).


                                                 - 12 -
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 13 of 20. PageID #: 516307




         I.   whether the applicant’s clients brought claims against the Released Entities;

         J.   the status of discovery in the cases primarily handled by the applicant;

         K.   the nature of any work by the applicant on “bellwether” cases or cases that were
              similarly active in litigation;

         L.   any pressure points successfully exerted by the applicant in cases against the
              Settling Defendants or any risk for Settling Defendants created by the applicant in
              cases against them;

         M.   any risk for defendants created by applicants in cases against the Settling
              Defendants;

         N.   successful and unsuccessful motion practice in cases worked on by the applicant;

         O.   the date of filing of any cases filed by the applicant;

         P.   obtaining consolidation of the litigation in the applicant’s jurisdiction;

         Q.   the number and population of entities represented by the applicant and the fees
              that would have been awarded under the extinguished contingent fee agreements;

         R.   whether the applicant’s clients brought claims against the Settling Defendants;

         S.   whether the applicant has had a leadership role in the litigation, whether in state
              or federal court;

         T.   whether the applicant has had a leadership role in any negotiations aimed at
              resolving the litigation;

         U.   whether the applicant’s cases have survived motions to dismiss;

         V.   the extent to which the applicant contributed to the work product used for the
              common benefit of opioids litigants, including, without limitation, work on
              ARCOS data, Prescription Data Monitoring Programs, IQVIA data, depositions,
              document production and analysis experts, briefs and pleadings, trial preparations,
              and trials;

         W.   the extent to which litigation was done prior to and contributed to completion of
              settlement negotiations, as distinct from litigation that was done litigating after the
              announcement of the Settlement Agreements such latter litigation both being of
              less value and potentially resulting in a common detriment to the settlement
              process; and

         X.   any other factors that the Fee Panel finds to be appropriate to consider after input
              from applicants to the Attorney Fee Fund.




                                              - 13 -
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 14 of 20. PageID #: 516308




         Movants also request that the Court acknowledge that the goal of the Settlement

Agreements is to provide for maximum participation by the Subdivisions, maximum abatement

funding for all Subdivisions nationally, and the maximum peace for Released Entities.

Therefore, representing a Non-Participating Litigating Subdivision or Later Litigating

Subdivision does not further the goal of the Settlements, should not be considered Common

Benefit, and shall be considered an adverse impact on the attempt to maximize funds available to

Participating Subdivisions’ abatement programs. The Fee Panel shall consider this concept of

“common detriment” set forth in this paragraph in all of its decision making.

         To the extent an applicant has already been paid or expects to be paid a fee in connection

with a settlement of opioid litigation, the details of such payment must be disclosed to the

Arbiters prior to the issuance of an award. Any applicant claiming that he or she substantially

benefited cases other than those in which he or she entered an appearance as counsel must

substantiate those claims by proffering factual support, such as proper supporting affidavits and

other documents. (See Rubenstein, William B., “Report and Recommendation Addressing

Motion for Common Benefit Fund,” 4 & 4 n.5, In re: Nat’l Prescription Opiate Litig., Case:

1:17-md-02804, Doc #: 3319 (June 3, 2020).)

         Other than as set forth above, fees allocated and awarded to applicants from the Fund

outlined herein shall not be subject to any additional common benefit order, including the

common benefit order requested below, or other effort to tax recoveries awarded by the Fee

Panel.

         Description of Fund Procedures

         Because it is anticipated that there will be multiple firms listed on contingent fee

agreements with Litigating Subdivisions, the PEC requests that the Court direct the Fee Panel to

establish procedures, with input from Attorneys for Participating Litigating Subdivisions, for


                                               - 14 -
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 15 of 20. PageID #: 516309




who should petition for fees from such groups and to whom the fee shall be paid and thereafter

distributed to all co-counsel in accordance with applicable agreements.

         The PEC requests that the Court charge the Fee Panel to: (1) review the applications of

all Attorneys seeking compensation from the Common Benefit Fund, including determining

eligibility for each Attorney as set forth above in Section II.G of Exhibit R to the Settlement

Agreements; (2) reduce, on an annual basis, the Settling Defendants’ payment obligations, as set

forth in Section II.C.6 of Exhibit R to the Settlement Agreements, and inform the Settling

Defendants and the MDL PEC of all such amounts and adjust the Settling Defendants’ payment

obligations accordingly; and (3) using criteria set forth in Section II.C. and II.G of Exhibit R to

the Settlement Agreements, allocate amounts from the Common Benefit Fund to eligible

Attorneys, including payment amounts for each Payment Year. In making such allocations

(regardless of the Participation Tier achieved), the Fee Panel shall apply the principles set forth

in Section II.C.4 of Exhibit R to the Settling Distributors’ Settlement Agreements and shall

allocate any reduction in the payments of Settling Defendants specified in Section II.C.6 of

Exhibit R to the amounts paid to Attorneys with a Fee Entitlement to Litigating Subdivisions that

are not Participating Subdivisions.

         With respect to the Contingency Fee Fund, the PEC further requests that the Court charge

the Fee Panel to: (1) review the applications of all applicants seeking compensation from the

Contingency Fee Fund, including determining eligibility for each Attorney as set forth in Section

II.G of Exhibit R to the Settlement Agreements; (2) apply the Mathematical Model described in

and attached to Exhibit R to the Settlement Agreements; and (3) use such allocations to reduce

payments, on an annual basis, the payment obligations of the Settling Defendants to the Fund as




                                              - 15 -
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 16 of 20. PageID #: 516310




set forth in Section II.D.4 of Exhibit R to the Settlement Agreements and distributions therefrom,

and inform the Settling Defendants and MDL PEC of all such adjustments.


         Costs Fund

         As more fully set forth in Sections II.E and II.F of Exhibit R to the Settlement

Agreements, and as summarized herein, the Settling Defendants and the PEC have agreed that

certain costs paid by the PEC produced specific common benefit to all, including: (1) costs of

Special Masters; (2) cost of processing, managing, and maintaining the ARCOS Data; and

(3) cost of creating and maintaining the Document System made available to all litigating parties.

The Parties have agreed that the Settling Distributors will make a $40,384,615 payment and

Janssen will make a $9,615,385 payment of common benefit costs, for a total of $50,000,000,

intended to be directed towards these items, directly into the agreed-upon MDL Expense Fund.

The Settling Defendants have likewise agreed to make payments totaling $150,000,000 into a

Litigating Subdivision Cost Fund. Litigating Subdivisions are those subdivisions that have

commenced their lawsuits as of the Trigger Date, as defined in the Settlement Agreements.

         The MDL Expense Fund and the Litigating Subdivision Cost Fund would be treated as

sub-funds of a qualified settlement fund (the “Costs Fund”), to be administered by the Court-

appointed Costs Fund Administrator, David R. Cohen, who would be authorized to retain and

utilize accountants and/or other professionals and vendors, as necessary and appropriate, to assist

in the administration and distribution of the Costs Fund and its sub-funds, pursuant to the terms

of the Settlement Agreements and Exhibit R. All expenses of Costs Fund administration shall be

borne by the Costs Fund.




                                              - 16 -
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 17 of 20. PageID #: 516311




         Common Benefit Assessment of Non-Participating Subdivisions

         The PEC respectfully seeks, and the Attorneys General for Settling States and the Settling

Defendants, do not oppose, a Common Benefit Fee Order of 7.5% on the gross recovery of any

Non-Participating Subdivision that is subject to this Court’s jurisdiction, represented by a PEC

firm or a firm receiving a Common Benefit Fee, or one in which counsel signed a Participation

Agreement but is a Non-Participating Litigating Subdivision. Such assessments would be paid

by such Non-Participating Subdivision into the MDL Common Benefit Fund.4

         Early in this MDL, the PEC sought, over the objection of the United States Drug

Enforcement Agency (“DEA”), the production to MDL plaintiffs of key data compiled in the

DEA’s Automated Records and Consolidated Orders System/Diversion Analysis and Detection

System (“ARCOS/DADS”) database.            The Court ordered the DEA to produce complete

transactional ARCOS data for the period of January 1, 2006 through December 31, 2014, first for

six states (Ohio, West Virginia, Illinois, Alabama, Michigan, and Florida), and then for the

remaining States and Territories, in a series of Orders, governing its production and use under its

Protective Order (Doc # 167) See, e.g., Order Regarding ARCOS Data ( Doc # 233, 04/11/18);

4
  See e.g., In re Gadolinium-Based Contrast Agents Prods. Liab. Litig., case no. 08-GD-50000,
docket no. 277 (N.D. Ohio Feb. 20, 2009) (setting a 6% common benefit assessment – 5.0% for
fees and 1.0% for expenses); In re Sulzer Hip Prosthesis & Knee Prosthesis Liab. Litig., 268 F.
Supp. 2d 907, 919 n.19 (N.D. Ohio 2003) (setting a 5.5% common benefit assessment – 4.8% for
fees and 0.7% for expenses); In re Avandia Marketing, Sales Practices and Prods. Liab. Litig.,
2012 WL 6923367 at *1 (E.D. Pa. Oct. 19, 2012) (awarding common benefit fees and expenses
after having set a 7% assessment); In re Vioxx Prods. Liab. Litig., 760 F. Supp. 2d 640, 661
(E.D. La. 2010) (awarding 6.5% of the total settlement amount for common benefit fees); In re
Juul Labs, Inc., Mktg., Sales Prac., and Prods. Liab. Litig., MDL No. 2913 (N.D. Cal.) ECF No.
586 (CMO No. 5(A)) (7%-10%); In re Xarelto (Rivaroxaban) Prods. Liab. Litig., MDL No.
2592, ECF No. 17634 (12% fees, 2.75% expenses); In re Syngenta AG MIR162 Corn Litig.,
MDL No. 2591 (D. Kan.) ECF No. 936 (7.5%-14%); In re Davol, Inc./C.R. Bard, Inc.
Polypropylene Hernia Mesh Products Liability Litig., 2:18-md- 02846-EAS-KAJ (“Hernia
Mesh”) ECF No. 70 (CMO No. 11) (10% fees, 3% expenses); In re E. I. Dupont De Nemours &
Co. C-8 Pers. Injury Litig., MDL No. 2433 (S.D. Ohio) 2018 WL 4810290 (S.D. Ohio 2018)
(9%); In re Aredia and Zometa Prods. Liab. Litig., MDL 1760 (3:06-md-1760) (M.D. Tenn.)
(ECF No. 593, Aug. 30, 2007) (8%).


                                               - 17 -
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 18 of 20. PageID #: 516312




Second Order Regarding ARCOS Data ( Doc # 397, 05/08/18); Third Order Regarding ARCOS

Data ( Doc #668, 06/26/18).

         The ARCOS data produced to the PEC in essentially raw form was organized,

programmed, and analyzed by the PEC and, as the Court previously observed, the resulting

detailed data, which readily shows “ the number of opioid pills delivered to each City and

County in America, partitioned by manufacturer and distributor and pharmacy,” has proved

“essential” in enabling the parties to file and amend complaints, design discovery, bring and

defend motions, develop damages and abatement models, inform experts, prepare for trial, and

engage in meaningful settlement discussions. See Second Order Regarding ARCOS Data, Doc

#397 at p. 2. It is not hyperbole to state that Opioids litigation runs on the ARCOS data. The

indispensable nature of this common fund of data, as produced to, organized in, and protected by

the MDL Court, vests it with a centrality to the nationwide opioids litigation unmatched in other

MDLs. The initial and ongoing efforts of the PEC to obtain, organize and analyze, and make it

available in meaningful and useable form to litigants provides a uniquely beneficial and

indispensable resource to opioids litigants. The costs to develop this common resource may and

should be equitably spread among all beneficiaries.

         This Court, which has ongoing jurisdiction over the ARCOS data produced by the DEA,

as organized, analyzed and made available by the PEC and as made available subject to this

Court’s protective and case management Orders, has the authority and may exercise the

discretion to condition the use of this data by all parties to the MDL and their counsel, and all

litigants and their counsel (other than the States) who wish access to it for use in their non-MDL

investigations and cases, upon the imposition of a back-end, contingent assessment of 7.5% of

their recoveries from any judgments or settlements not part of settlements otherwise providing




                                              - 18 -
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 19 of 20. PageID #: 516313




for contributions into a Court-supervised MDL Common Benefit Fund, with such 7.5%

assessment payable from the attorneys’ fee portions of such recoveries.

         WHEREFORE, the PEC respectfully requests that this Motion be granted according to

its terms, and that the Court:

         A.     Consent to take continuing jurisdiction over the Fund pursuant to Treasury
                Regulation Section 1.468B-1(c)(1);

         B.     Appoint arbiters to a Fee Panel to oversee a process for allocation and distribution
                of the MDL Contingency Fee Fund and the Common Benefit Fund consistent
                with this agreed motion and the terms of the Settlement Agreements;

         C.     Enter any further Orders as may be necessary and appropriate regarding common
                benefit assessments by this Court, into the Fund;

         D.     Appoint an Administrator or Trustee to oversee the Fund; and

         E.     Approve, contingent on the fulfillment of the conditions of each Settlement
                Agreement, the aforementioned payments, totaling $50,000,000, into the MDL
                Expense Fund consistent with the Settlement Agreements’ terms.

         F.     Approve an MDL Common Benefit assessment against the Non-Participating
                Subdivisions of 7.5% of their gross recoveries from any judgments or settlements
                not part of settlements otherwise providing for contributions into a Court-
                supervised MDL Common Benefit Fund, with such 7.5% assessment payable only
                from the attorneys’ fee portions of such gross recoveries.

         A proposed order is submitted herewith.


Dated: August 10, 2021                             Respectfully submitted

                                                   Jayne Conroy
                                                   SIMMONS HANLY CONROY
                                                   112 Madison Avenue, 7th Floor
                                                   New York, NY 10016
                                                   (212) 784-6400
                                                   (212) 213-5949 (fax)
                                                   jconroy@simmonsfirm.com




                                               - 19 -
2274662.11
    Case: 1:17-md-02804 Doc #: 3823 Filed: 08/10/21 20 of 20. PageID #: 516314




                                               Joseph F. Rice
                                               MOTLEY RICE
                                               28 Bridgeside Blvd.
                                               Mt. Pleasant, SC 29464
                                               (843) 216-9000
                                               (843) 216-9290 (Fax)
                                               jrice@motleyrice.com

                                               Paul T. Farrell, Jr., Esq.
                                               FARRELL & FULLER LLC
                                               1311 Ponce de Leone Ave., Suite 202
                                               San Juan, PR 00907
                                               (304)654-8281
                                               paul@farrellfuller.com

                                               Plaintiffs’ Co-Lead Counsel

                                               s/Peter H. Weinberger
                                               Peter H. Weinberger (0022076)
                                               SPANGENBERG SHIBLEY & LIBER
                                               1001 Lakeside Avenue East, Suite 1700
                                               Cleveland, OH 44114
                                               (216) 696-3232
                                               (216) 696-3924 (Fax)
                                               pweinberger@spanglaw.com

                                               Plaintiffs’ Liaison Counsel




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 10th day of August 2021, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF system.

                                                    s/Peter H. Weinberger
                                                    Peter H. Weinberger




                                           - 20 -
2274662.11
